Citation Nr: 0215447	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  99-08 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left orchiectomy.  

2.  Entitlement to special monthly compensation based on the 
loss of a creative organ.  

(The issues of entitlement to service connection for 
residuals of a head injury, including headaches; entitlement 
to service connection for right elbow disability, including 
secondary to residuals of a vermin bite of the right (major) 
arm with musculocutaneous nerve and lateral ulnar nerve 
impairment; entitlement to service connection for residuals 
of a left knee injury; entitlement to service connection for 
right pelvic floor weakness; entitlement to a rating in 
excess of 30 percent for residuals of a vermin bite of the 
right (major) arm with musculocutaneous nerve and lateral 
ulnar nerve impairment; entitlement to an initial rating in 
excess of 10 percent for genitofemoral nerve entrapment, 
chronic pain in the right groin/pelvic area; entitlement to 
an effective date prior to April 5, 1999, for the grant of 
service connection for genitofemoral nerve entrapment, 
chronic pain in the right groin/pelvic area; and entitlement 
to Dependents' Educational Assistance will be addressed in a 
separate decision of the Board).  
REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active air service from February 1977 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Lincoln, Nebraska, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In an April 2001 rating decision, the RO, in part, granted 
service connection for a psychiatric disorder manifested by 
post-traumatic stress disorder (PTSD), anxiety and depression 
and assigned a 70 percent rating effective July 19, 2000; and 
granted entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  In April 2001, the veteran, in part, disagreed 
with the initial rating assigned for his psychiatric disorder 
and the effective dates assigned for the award of a 70 
percent rating for a psychiatric disorder and for the award 
of a total disability rating based on individual 
unemployability due to service-connected disabilities.  A 
statement of the case was provided to the veteran on these 
issues in August 2002.  At this time, a substantive appeal on 
these issues has not been associated with the record.  Hence, 
these issues are not currently before the Board and will not 
be addressed in this decision.  

The Board notes that the veteran's attorney continues to 
assert entitlement to service connection for anxiety and 
depression.  However, as noted above, service connection was 
granted for a psychiatric disorder to include PTSD, anxiety 
and depression in the April 2001 rating decision.  Hence, the 
benefit sought has been granted and this matter is no longer 
on appeal.  Several other issues have been raised by the 
veteran's attorney in various documents.  They will be 
referred to the RO for appropriate development in a separate 
decision of the Board.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for residuals of a head 
injury, including headaches; entitlement to service 
connection for right elbow disability, including secondary to 
residuals of a vermin bite of the right (major) arm with 
musculocutaneous nerve and lateral ulnar nerve impairment; 
entitlement to service connection for residuals of a left 
knee injury; entitlement to service connection for right 
pelvic floor weakness; and entitlement to a rating in excess 
of 30 percent for residuals of a vermin bite of the right 
(major) arm with musculocutaneous nerve and lateral ulnar 
nerve impairment pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing these issues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran's left orchiectomy was performed prior to his 
entrance into active service, and was not aggravated during 
service.  

3.  The veteran's left orchiectomy did not result from a 
service-connected disability.  



CONCLUSIONS OF LAW

1.  A left orchiectomy preexisted service and was not 
aggravated by active service.  38 U.S.C.A. §§ 1111, 1131, 
1137, 1153, 5103, 5103A, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).  

2.  The criteria for special monthly compensation based on 
loss of a creative organ have not been met.  38 U.S.C.A. 
§§ 1114(k), 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.350(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decisions, statements of the case, supplemental 
statements of the case, and VA letters to the veteran, 
apprised him of the law applicable in adjudicating the 
appeal, the reasons and bases for VA's decisions, the 
information and evidence needed to substantiate the claims, 
and the development actions of VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In an April 23, 2001 
letter, the RO informed the veteran of the recent enactment 
of the VCAA and requested that he complete a VA Form 21-4142, 
Authorization for Release of Information, for any additional 
treatment providers so that evidence could be obtained.  In 
an August 2002 statement of the case, the veteran was 
apprised of the new laws and regulations which resulted from 
the VCAA.  

The correspondence in the file reflects that the veteran's 
representatives received copies of the documents cited above.  
There is no indication that these documents were returned as 
undeliverable.  As such, the Board finds that the 
correspondence clearly satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claims.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  Service medical records, VA treatment 
reports and private medical records have been associated with 
the file.  

As noted above the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
claimant and the representative, and has enhanced its duty to 
assist a claimant in developing the facts pertinent to the 
claim.  Since these legislative changes serve to eliminate 
the "gatekeeping" function in the VA claims process imposed 
by the standard for a well-grounded claim, see, e.g., 
Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the 
Board is of the opinion that the new legislative changes are 
more favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) [where the law or regulation 
governing the case changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
has been concluded, the version most favorable to the 
claimant will apply].  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

I.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1131 (West Supp. 2002); 38 C.F.R. § 3.303 
(2001).  To establish direct service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden may not be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); 38 C.F.R. § 3.304 (2001).  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder preexisted service and that it underwent 
an increase in severity during service, it will be presumed 
that the disorder was aggravated by service, unless there is 
a specific finding that the increase in disability was due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (2001); Paulson v. Brown, 
7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b) (2001).  See 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that 
the presumption of aggravation created by section 3.306 
applies only if there is an increase in severity during 
service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
In addition, temporary flare-ups, even in service, will not 
be considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  
See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).  

The Court of Appeals for Veterans Claims (Court) has held 
that the presumption of soundness upon entry into service may 
not be rebutted without "contemporaneous clinical evidence 
or recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  The Board notes that a higher court 
has clarified the Miller decision by noting that "[n]othing 
in the court's opinion suggests that without such evidence 
the presumption can never be rebutted," emphasizing that any 
such determination must consider "how strong the other 
rebutting evidence might be."  Harris v. West, 203 F.3d. 
1347, 1351 (Fed. Cir. 2000).  

Service medical records indicate that upon enlistment 
examination in September 1976, the veteran was observed to be 
without his left testicle.  In his Report of Medical History 
also dated in September 1974, the veteran related that his 
left testicle had been removed at age seven.  Thus, the Board 
finds the presumption of soundness has been rebutted by the 
contemporaneous clinical evidence and history recorded in 
service, and that the veteran's left orchiectomy existed 
prior to service.  

In light of the conclusion that the presumption of soundness 
is rebutted, the next question becomes whether the veteran's 
left orchiectomy worsened, or became aggravated, during 
service.  As noted above, there must be a showing that the 
veteran's underlying condition, as contrasted to the 
symptoms, increased in severity.  

Based on a review of the evidence, the Board concludes that 
the veteran's left orchiectomy was not aggravated by service.  
Service medical records do not document any treatment related 
to the veteran's absent left testicle.  Hence, aggravation 
may not be conceded because there is no clinical evidence 
that the disability increased in severity during service.  
38 C.F.R. § 3.306(b); Falzone, supra.  Accordingly, service 
connection for a left orchiectomy is not warranted.  

II.  Special Monthly Compensation

Special monthly compensation may be paid for loss of use of a 
creative organ if such loss resulted from a service-connected 
disability.  Loss of a creative organ will be shown by 
acquired absence of one or both testicles (other than 
undescended testicles) or other creative organ.  38 U.S.C.A. 
§ 1114(k) (West 1991); 38 C.F.R. § 3.350(a) (2001).  

As explained above, the veteran has not established 
entitlement to service connection for a left orchiectomy, and 
the loss of his left testicle did not result from a service-
connected disability.  Hence, the veteran's claim lacks legal 
merit and special monthly compensation based on the loss of a 
creative organ may not be awarded.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law is dispositive of 
the claim, it should be denied because of lack of legal 
entitlement under the law).  



ORDER

Entitlement to service connection for residuals of a left 
orchiectomy is denied.

Entitlement to special monthly compensation based on the loss 
of a creative organ is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

